Exhibit 10.3

MYRIAD GENETICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

(Effective Fiscal Year 2015)

The following is a description of the standard compensation arrangements under
which our non-employee directors are compensated for their service as directors,
including as members of the various committees of our Board.

 

Annual Retainer (all members)    $60,000 Chairman of the Board    $100,000
additional retainer Committee Chair Compensation    Audit Committee    $28,000
additional retainer Compensation Committee    $20,000 additional retainer
Nominating and Governance Committee    $15,000 additional retainer Committee
Member Compensation    Audit Committee (1)    $13,500 additional retainer
Compensation Committee (1)    $10,000 additional retainer Nominating and
Governance Committee (1)    $7,500 additional retainer Strategic Committee   
$5,000 additional retainer

 

(1) Other than each Committee Chair

Attendance

Board Meetings: In addition to the annual retainer amounts, we pay each
non-employee director a per-meeting cash fee of $2,000 for attendance at Board
meetings in excess of five in-person meetings and four telephonic meetings per
fiscal year.

Committee Meetings other than Strategic Committee: We pay each non-employee
director a per-meeting cash fee of $2,000 for attendance at committee meetings
in excess of four meetings (per each committee), whether in person or
telephonic, per fiscal year.

Strategic Committee: No per meeting fees.

All directors are also reimbursed for their out-of pocket expenses incurred in
attending meetings.

Stock Option, Restricted and Unrestricted Stock Grants and Other-Stock-Based
Awards

Under our 2010 Employee, Director and Consultant Equity Incentive Plan (the
“2010 Plan”), our non-employee directors may be awarded stock options,
restricted and unrestricted stock grants and/or other stock-based awards. As
recommended and determined by our Compensation Committee, and approved by our
Board of Directors, on each date of our annual meeting of stockholders, the
Company shall grant to each non-employee director, other than new non-employee
directors appointed within six months of the annual meeting, a restricted stock
unit award for 10,000 shares of common stock of the Company. In addition, it is
our policy to grant a restricted stock unit award for 10,000 shares of common
stock to each new non-employee director upon initial appointment to the Board.

Options and restricted stock units granted to our non-employee directors vest in
full upon completion of one full year of service on the Board (generally on the
earlier of the first anniversary of the date of grant or the date of the next
annual meeting of stockholders). Options granted to our non- employee directors
are exercisable after the termination of the director’s service on the Board to
the



--------------------------------------------------------------------------------

extent exercisable on the date of such termination for the remainder of the life
of the option. All options or restricted stock units granted to our non-employee
directors will become fully exercisable upon a change of control of Myriad or
upon their death as provided for under the forms of award agreement for
directors under our 2010 Plan.